Citation Nr: 0723360	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, claimed as a muscle spasm.
  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board must make its own determination of whether new and 
material evidence has been received in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.

For the reasons listed below, the Board has recharacterized 
the issue of "entitlement to service connection for a muscle 
spasm" to "entitlement to service connection for a back 
disability."

The issues of entitlement to service connection for migraine 
headaches and a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  In September 1997, the RO denied entitlement to service 
connection for a nervous condition and headaches.  The 
veteran was notified of this decision by a letter dated 
September 8, 1997, and he did not file a timely notice of 
disagreement.  

3.  In November 2001, the RO denied entitlement to service 
connection for a bilateral knee condition, hepatitis, and a 
muscle spasm.  The veteran was notified of this decision by a 
letter dated December 7, 2001, and he did not appeal.  

4.  Concerning the veteran's claim of entitlement to service 
connection for a psychiatric disability, evidence received 
since the September 1997 RO denial of the veteran's claim was 
previously submitted, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating this claim.    

5.  Concerning the veteran's claim of entitlement to service 
connection for a bilateral knee disability, evidence received 
since the November 2001 RO denial of the veteran's claims was 
previously submitted, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating this claim.    

6.  Concerning the veteran's claim of entitlement to service 
connection for hepatitis, evidence received since the 
November 2001 RO denial of the veteran's claims was not 
previously submitted and relates to an unestablished fact 
necessary to substantiate the claim, but it does not raise a 
reasonable possibility of substantiating this claim.    

7.  Concerning the veteran's claim of entitlement to service 
connection for migraine headaches, evidence received since 
the September 1997 RO denial was not previously submitted, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

8. Concerning the veteran's claim of entitlement to service 
connection for a back disability, evidence received since the 
November 2001 RO denial was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, and therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a), 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
bilateral knee disability, and therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156(a), 20.1103 (2006).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hepatitis, 
and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2006).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for migraine 
headaches, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 
(2006).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  This letter advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was sent another letter in 
March 2005 providing information that is specific to 
establishing a entitlement to service connection for 
hepatitis C.  These letters also effectively told the 
claimant to provide any relevant evidence in his possession, 
as he was told to submit any additional evidence necessary to 
support his claim or information describing this evidence.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The February 2004 letter informed the appellant of the 
evidence and information required to his claims and defined 
what qualifies as "new" and "material" evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Additional 
correspondence notified the veteran of the reasons that his 
five service connection claims were previously denied.  A 
June 2007 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to assist, VA ordinarily has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, as well as to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to the issues on appeal, however, involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the appellant in the development of a 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  In any event, the claims file 
contains the veteran's service medical records, VA medical 
records, statements from the veteran's family, and a VA 
examination report from December 2005.  The appellant has not 
identified any outstanding medical records that he wishes for 
VA to obtain on his behalf.  Therefore, the Board finds the 
duty to assist has been satisfied.

New and Material Evidence

In September 1997, the RO denied entitlement to service 
connection for a nervous condition and headaches; the veteran 
was informed of his appellate rights by letter that same 
month.  In November 2001, the RO denied entitlement to 
service connection for a bilateral knee condition, hepatitis, 
and a muscle spasm; the veteran was informed of his appellate 
rights by letter that same month.  The veteran did not appeal 
either of these decisions.  Therefore, these decisions are 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  
The veteran sought to reopen these claims in December 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Psychiatric Disability

In the case at hand, the veteran's claim of entitlement to 
service connection for a psychiatric disability was 
originally denied because there was no record of a chronic 
disability that was subject to service connection.  The 
September 1997 rating decision noted that there was no 
evidence of a nervous condition in the veteran's service 
medical records, nor was there evidence of such disability in 
post-service treatment records  Therefore, in order for the 
veteran to reopen his claim, he must submit new evidence that 
is relevant to demonstrating that he has a chronic 
psychiatric disability.  

A July 2005 statement from the veteran's mother implies that 
the veteran may currently have depression.  Because the 
veteran's mother does not have the appropriate education, 
training, or expertise, the Board may only consider this 
evidence to the extent that it describes the veteran's 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This evidence may not, however, be considered as a diagnosis 
of depression.  See id.  Because the veteran's mother is not 
qualified to diagnose depression, this evidence does not 
demonstrate that the veteran has a current psychiatric 
disability.  Therefore, it is not new and material evidence 
and does not reopen the veteran's claim.  See Justus, supra.  

The Board will also consider whether VA medical records 
submitted since the September 1997 denial contain new and 
material evidence.  The only psychiatric disability noted in 
these records appears in a January 1998 treatment record that 
notes the veteran reported having been treated for 
depression.  However, there are no medical records showing 
that the veteran was ever actually diagnosed with or treated 
for depression.  This note is not medical evidence of 
depression.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence).  While a January 1998 initial 
psychological screening reflected a BDI score that was in the 
"severe" range of depression, follow-up testing revealed a 
BDI score that was well within normal limits and consistent 
with the absence of depressive symptomatology.   No further 
formal assessment for depression was recommended, and 
abstinence from drugs and alcohol was strongly recommended as 
the best way to prevent relapse into depression.

The Board notes that, while medical records reflect that the 
veteran has been treated for drug and alcohol abuse, neither 
condition is considered to be a disability for compensation 
purposes unless "there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001).  This exception does not apply to the case 
at hand, however, as the veteran is not service connected for 
any disability.  

The veteran has not submitted evidence that is probative to 
demonstrating the presence of a chronic psychiatric 
disability.  Thus, the evidence does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disability, and the 
appellant's application to reopen this claim must be denied.  
38 C.F.R. § 3.156(a) (2006).

Bilateral Knee Disability

The veteran's bilateral knee disability claim was most 
recently denied in November 2001 because there was no 
evidence of an in-service disability that could be linked to 
a current knee disability.  The veteran's service medical 
records contain no indication that the veteran had a knee 
disability in service.  In addition, while VA medical records 
reflect that the veteran sought treatment for right knee 
pain, no right knee disability was diagnosed.

The only evidence of a knee disability that has been added to 
the record since November 2001 is a July 2002 VA medical 
record discussing the veteran's complaint of knee pain.  This 
evidence is essentially duplicative of the evidence that was 
in the claims file before the November 2001 denial, as it 
merely repeats the veteran's complaint of right knee pain.  
It is also not considered material to the present claim, as 
it is not relevant to demonstrating an in-service knee 
disability.  

Thus, the evidence does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a bilateral knee disability.  Therefore, in the absence 
of new evidence of an in-service knee disability, the 
appellant's application to reopen this claim must be denied.  
38 C.F.R. § 3.156(a) (2006).

Hepatitis

The veteran's hepatitis claim was most recently denied in 
November 2001 because there was no evidence of a nexus 
between his hepatitis C and his military service.  

Since the November 2001 denial, a December 2005 VA liver 
examination report has been added to the record.  This report 
is new in that it was not of record at the time of the prior 
denial.  It is material to the extent that it pertains to the 
nexus requirement.  The opinion, however, is unfavorable to 
the veteran, as it concludes that it is less likely than not 
that the veteran's hepatitis C is related to his military 
service.  The examiner based this opinion on the absence of 
current research evidence to point to a connection between 
hepatitis and jet injection guns in service.  The examiner 
also noted that the veteran had a tattoo prior to his entry 
into service and that he was treated for drug use during 
active duty and other drug use after service.

The December 2005 VA examination report does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for hepatitis.  His 
application to reopen this claim must therefore be denied.  
38 C.F.R. § 3.156(a) (2006).

Migraines

The veteran's claim of entitlement to service connection for 
headaches was denied in September 1997 because no underlying 
pathology was diagnosed.  Since September 1997, the veteran 
has submitted an October 2006 VA neurology clinic treatment 
record indicating he has migraine headaches.  This evidence 
is new in that previous evidence does not diagnose migraines.  
Because migraine headaches are an underlying pathology, this 
is considered material evidence.  When considered along with 
the evidence of in-service headaches, there is a reasonable 
possibility of substantiating the veteran's claim.  

Because new and material evidence has been submitted, the 
veteran's claim of entitlement to service connection for 
migraine headaches is reopened.  38 C.F.R. § 3.156(a) (2006).

Back Disability

The veteran was denied service connection for a muscle spasm 
in January 1999 and in November 2001.  The November 2001 
denial stated there was no evidence to show that a muscle 
spasm is a chronic disability which is related to the 
veteran's military service.  Neither rating decision 
clarified the location of the claimed muscle spasm.  Nor did 
any of the veteran's own statements specify which muscle or 
muscle group was at issue.  After a review of the veteran's 
in-service and post-service medical records, however, the 
Board believes that the issue of entitlement to service 
connection for a muscle spasm refers to a back disability.

Even though this condition was not noted on his February 1977 
medical examination, medical records from August 1976, 
September 1976, and January 1977 reflect that the veteran 
sought treatment for back pain while in service.  These 
records indicate the veteran injured his back while helping 
lift a trailer.  The August 1976 records note decreased range 
of motion, intense pain, some swelling, discoloration in the 
lower and upper back, and point tenderness in the thoracic 
region.  The September 1976 and January 1977 records also 
reflect complaints of back pain.

Since the November 2001 rating decision, the veteran has 
submitted a May 2005 radiology report reflecting mild 
degenerative changes of the poster facet joints at L5-S1 
bilaterally.  These x-rays were taken in response to the 
veteran's complaint of pain in his middle and lower back.  
Taken with the evidence of an in-service back injury, the 
Board believes the May 2005 radiology report offers 
sufficient evidence of a chronic disability.  

Because the lack of evidence of a chronic disability formed 
the basis of the November 2001 denial, the Board finds that 
the May 2005 radiology report constitutes new and material 
evidence that provides a reasonable possibility of 
substantiating the veteran's claim.  Therefore, because new 
and material evidence has been received, the claim of 
entitlement to service connection for a back disability is 
reopened.  38 C.F.R. § 3.156(a) (2006).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a bilateral knee disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for hepatitis is denied.

As new and material evidence has been presented, the claim of 
entitlement to service connection for migraines is reopened; 
to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  Because no etiology opinion has been sought in 
relation to the veteran's reopened claims, the claims of 
entitlement to service connection for migraine headaches and 
a back disability are remanded so that VA examinations may be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current disability that is 
manifested by headaches.  The veteran's 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to diagnose whether 
the veteran has migraines or any other 
disability that is manifested by headaches 
and to provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or more) that any such 
disability originated in service, was 
aggravated during service, or is otherwise 
etiologically related to service.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.


2.  The veteran should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current back disability.  
The veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests, including x-rays, 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current back disability 
originated in service, was aggravated 
during service, or is otherwise 
etiologically related to service.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If an 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


